UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-7636


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DAVID HILL,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:01-cr-00191-CMH-1)


Submitted:    April 30, 2012                  Decided:   May 17, 2012


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Hill, Appellant Pro Se.    Dabney P. Langhorne, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David Hill appeals the district court’s order denying

his motion for access to documentary exhibits admitted at his

criminal    trial.     We    have    reviewed      the    record    and    find    no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.        See United States v. Hill, No. 1:01-cr-

00191-CMH-1    (E.D.   Va.   filed    Nov.   17,    2011;    entered      Nov.    21,

2011).     We dispense with oral argument because the facts and

legal    contentions   are   adequately      presented      in     the    materials

before   the   court   and   argument      would    not    aid   the     decisional

process.

                                                                           AFFIRMED




                                       2